On order of the Court, the application for leave to appeal the November 15, 2017 *68order of the Court of Appeals and the defendant's motion to dismiss are considered. The defendant's motion to dismiss is GRANTED and the application is DISMISSED, because the plaintiff is a vexatious litigator under MCR 7.316(C)(3). We direct the Clerk of this Court not to accept any further filings from the plaintiff in this matter unless the plaintiff has obtained leave and has submitted the filing fee required by MCR 7.319. The plaintiff's motion to waive fees is DENIED.